Appeal from an order of the Surrogate’s Court, Onondaga County (Peter N. Wells, S.), entered March 4, 2003. The order denied the petition for limited letters of administration.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the petition is granted and the matter is remitted to Surrogate’s Court, Onondaga County, to issue limited letters of administration.
Same memorandum as in Matter of Michel (12 AD3d 1189 [2004]). Present—Pigott, Jr., P.J., Pine, Scudder, Kehoe and Lawton, JJ.